ON REHEARING.
This case is before us on motions to dismiss and for rehearing. We will first consider the motion to dismiss.
This cause was filed in the District Court of Brazoria County, as an action in trespass to try title, by H. J. Miller against A. D. Dyess. Trial in the district court resulted in a judgment for H. J. Miller. Dyess appealed to the Court of Civil Appeals at Galveston. On March 8, 1939, the Court of Civil Appeals rendered its opinion and judgment, reversing the judgment of the district court and rendering judgment for *146Dyess. On March 30, 1939, the Court of Civil Appeals overruled motion for rehearing filed in the name of H. J. Miller.
On April 20, 1939, after the Court of Civil Appeals had overruled the motion for rehearing filed in that court in the name of H. J. Miller, Mrs. Martha Miller, surviving widow of H. J. Miller, filed in that court an instrument in writing, which • made known to the court the fact that H. J. Miller was dead; that he died on September 10, 1938; that he left a written will; that said will had been duly probated; that Mrs. Martha Miller was named as independent executrix of said will; that she had duly qualified as such; and that under the terms of said will she was bequeathed the fee simple title to the 680 acres of land involved in this suit. Such instrument in writing contains a prayer, as follows:
“Wherefore, your petitioner, Mrs. Martha Miller, prays this honorable court that if it should be necessary and required for her to be substituted for her deceased husband, H. J. Miller, and that this cause be further prosecuted by her in her capacity as independent executrix, that she be so substituted by proper order of the court; that if said substitution be not necessary, then this petition be treated as notice to this honorable court of the death of the said H. J. Miller; that your petitioner have such orders to which she may be justly entitled in order that this said cause be prosceuted to the Supreme Court of Texas, and that application for writ of error may be filed herein.”
No action was taken by the Court of Civil Appeals on the above instrument or motion.
On April 25, 1939, the application to the Supreme Court for writ.of error was filed in the Court of Civil Appeals. This application on its face purports to be made in the name of H. J. Miller. As already shown, H. J. Miller was dead at the time such application was filed.
On April 29, 1939, writ of error bond was duly filed. This bond recites the salient facts above detailed, with reference to the death of H. J. Miller, etc., and is otherwise in due form. It is signed by Mrs. Martha Miller, “Surviving widow of H. J. Miller, deceased, the plaintiff in error, and independent executrix of his estate.” On May 17, 1939, this Court granted such application, and on March 19, 1941, this Court rendered its *147opinion and judgment, reversing the judgment of the Court of Civil Appeals and affirming the judgment of the district court.
Since the happening of the above events, A. D. Dyess, has filed in this Court a motion styled: “Motion of A. D. Dyess, defendant in error, that this cause be dismissed for want of jurisdiction and that the opinion heretofore written and filed be stricken.” We presume that Dyess intends this motion as one to dismiss the writ of error, not to dismiss the cause. We shall treat it as a motion to dismiss the writ of error.
By the above motion A. D. Dyess contends that the application for writ of error to the Supreme Court was and is a nullity, because made in the name and on behalf of a person who was dead at the time it was filed in the Court of Civil Appeals. It is then contended that since the application to this Court for writ of error was and is a nullity, it failed to invoke jurisdiction. Stated in another way, it is contended that since the application to this Court was and is a nullity, this Court obtained no jurisdiction over this cause, and therefore had and has no jurisdiction to review the judgments of the two lower courts. Before proceeding further we deem it advisable to quote Article 1850 and 1760, R. C. S. 1925:
“Art. 1850. Death does not abate. — If any party to the record in a cause pending in a Court of Civil Appeals shall die after the appeal bond is filed and approved or after the writ of error has been served, and before the cause has been decided, such cause shall not abate, but the court shall proceed to adjudicate the case and render judgment therein as if all parties thereto were still living. Such judgment shall have the same force and effect as if rendered in the lifetime of all the parties thereto.”
“Art. 1760. Death of parties no abatement. — If any party to the record in a cause pending in the Supreme Court dies after the writ of error has been served and before such cause has been decided by the Supreme Court, such cause shall not abate by such death; but the court shall proceed to adjudicate such cause and render judgment therein as if all the parties thereto were living, and such judgment shall have the same force and effect as if rendered in the liftime of all the parties thereto.”
4 A reading of Article 1850, supra, will disclose that under its provisions, where a party to the record dies after the jurisdiction of the Court of Civil Appeals has attached, and before *148the cause is finally disposed of, such cause does not abate, but the court is given power or jurisdiction to proceed to render final judgment, just as if all parties to such appeal were still living. In the case at bar, H. J. Miller was still living when the jurisdiction of the Court of Civil Appeals attached to this case. He died while the case was pending in that court. Under the plain provisions of the above statute, the Court of Civil Appeals had full power to proceed to final judgment, just as though Miller were still living. Conn v. Hagan, 93 Texas 334, 55 S. W. 323; White v. Manning, 102 S. W. 1163.
A reading of Article 1760, supra, will disclose that it provides, in effect, that where a party to a cause dies after the jurisdiction of the Supreme Court has- attached in such cause, and while such cause is still pending in such court, the court can proceed to final judgment, just as if all parties to such cause were still living. Simply stated, this Article seems to accord to the Supreme Court the same power as is accorded to the Court of Civil Appeals under Article 1850, supra, with reference to parties who may die. Both articles seem to deal with cases where jurisdiction has attached prior to the death of such parties.
In the case at bar it is contended that the Court of Civil Appeals exhaused its jurisdiction when it proceeded to final judgment under authority of Article 1850. We agree with such contention. Dyess then contends that Article 1760 cannot have any application to this case, because H. J. Miller did not die after the jurisdiction of the Supreme Court had attached. We think there is no escape from sustaining such contention. H. J. Miller died while the case was still pending and wholly undecided in the Court of Civil Appeals. He did not die after the jurisdiction of the Supreme Court had attached.
,5 In spite of what we have said, we think the jurisdiction of the Supreme Court attached in this case. As already shown, after the Court of Civil Appeals had entered its final judgment, and after that court had overruled motion for rehearing, Mrs. Miller filed in this cause the instrument in writing above described. Such instrument was filed in the Court of Civil Appeals and in this Court. It shows upon its face that it was filed in order to acquaint either court interested with the fact that H. J. Miller was dead, and that he had died while the jurisdiction of the Court of Civil Appeals was in force. It further shows that it was filed to be considered by this Court along with the *149application for writ of error, “in order that said cause be prosecuted to the Supreme Court of Texas, and that application •for writ of error may be filed herein.” We think that the application for writ of error should be considered along with the above-described instrument, and that the two instruments should be considered together in considering the sufficiency of the application for the writ. When this is done, it is evident that the writ of error was prosecuted to this Court by Mrs. Martha Miller as independent executrix under the will of H. J. Miller, deceased, and as the owner of the land here involved under the will of H. J. Miller, deceased.
At this point we note that the above motion to dismiss was not filed until after this Court had considered this cause on its merits and entered opinion and judgment herein. In passing on the merits of such motion we do not hold that it was timely filed. We do not pass on that question. It is not necessary.
The motion to dismiss is in all things overruled.
We also have before us motion for rehearing, filed by A. D. Dyess, defendant in error in this Court. After a careful consideration of such motion, we still adhere to the views expressed in our original opinion. The motion is therefore in all things overruled.
Opinion delivered May 21, 1941.
Second motion for rehearing overruled July 9, 1941.